PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/512,450
Filing Date: 16 Jul 2019
Appellant(s): Frantz et al.



__________________
Rebecca Forman (Registration No. 50452)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/26/2021.
02/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appeal claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7 , 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (PG Pub 20130048074), and in view of  Ohyama et al (PG Pub WO 2013179529, using PG Pub 20150047701 as equivalent English translation) and Den Boer et al (PG pub 20080178932).
Regarding claim 1 and 9-10
Soda lime glass substrate 11 [fig 4 para 79] and coating CIGS thin film 13 onto glass substrate 11 [fig 4 para 18 78-79]. the thin film 13 is considered to be the p-type layer 
 a CdS layer 14 on the CIGS layer 13 [fig 4 para 80 85]. The thin film 14 is considered to be the n-type layer.
transparent electrode layer 15 on the CdS layer 14 [fig 4 para 80 86] where layer 15 including first transparent electrode layer which is made of ZnO, forming on the CdS layer 14 and second transparent electrode layer which is made of ZnO:Al (AZO) on the first transparent electrode layer [para 86].

Cho et al discloses the claim limitation as set forth above, but Cho et al does not disclose depositing a textured top layer of ZnO on the AZO.
Ohyama et al discloses transparent conductive layer 38 being made of TCO depositing on TCO layer 36 wherein the transparent electrode comprises continuous subwavelength surface (texture surface) structures [fig 2 para 34 39] and the layer 38 being function as antireflection film.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to depositing the transparent conductive layer 38 of Ohyama et al on top of the transparent electrode of Cho et al for reducing reflection [para 28] ; thus improve efficiency. As for combination, the textured of ZnO layer forms antireflective surface structures on the AZO layer and the continuous microstructured ZnO topmost layer is the topmost layer of the PV device.

Den Boer et al teaches transparent conductive layer 3a being made of ZnO [para 34].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of the layer 38 of modified Cho to be made of ZnO as taught by Den Boer et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Modified Cho et al teaches the claimed limitation as set forth above, but modified Cho et al does not teach the antireflective surface having structure as claimed.
Den Boer et al teaches the structure of electrode, the textured surface and layered make up being optimized for maximum transmission [para 40] where the structure of electrode,  texture surface and layer make-up includes dimension (width length thickness pitch) of the electrode (include base), the texture surface and layered make-up.

The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).


Since modified Cho et al teaches the claimed structure, the structure of modified Cho et al is capable of doing the function as claimed such as causing an increase in a short circuit current by an amount greater than that which can be attributed solely to elimination of reflectance from the device’s surface.. The recitation, “causing an increase in a short circuit current by an amount greater than that which can be attributed solely to elimination of reflectance from the device’s surface.”, is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.


Regarding claim 2, modified Cho et al discloses the substrate being glass with Mo bottom contact [para 111, Cho et al].

Regarding claim 3, modified Cho et al discloses the CIGS layer having thickness of 2 micron [para 111, Cho et al].

Regarding claim 4, modified Cho et al discloses the CdS layer is about 50 nm [para 111, Cho et al].

Regarding claim 7, modified Cho et al teaches the structure as claimed where the ZnO layerm, the AZO layer, the continuous microstructure ZnO topmost layer on the substrate, the recitation “are deposited at a substrate temperature of 200C” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).


Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (PG Pub 20130048074), Ohyama et al (PG Pub WO 2013179529), Den Boer et al (PG pub 20080178932), as applied to claim 11, and further in view of Dhere et al (PG Pub 20070257255).

Regarding claim 5, modified Cho et al disclosed the ZnO layer as set forth above, but modified Cho et al does not disclose the ZnO layer having thickness of about 60nm.
Dhere et al discloses a CIGS solar cell (title abstract) comprising a transparent conductive layer which is made of ZnO layer having a thickness of up to 100nm [fig 2 para 24] which is overlapped the claimed range.
It would have been obvious to a person of ordinary skill in the art at the time of invention was filed to modify the thickness of ZnO layer of modified Cho et al to be up to 100 nm as taught by Dhere et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). Also, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 

Regarding claim 6, modified Cho et al disclosed the AZO layer as set forth above, but modified Cho et al does not disclose the AZO layer having thickness of about 200nm.
Dhere et al discloses a CIGS solar cell (title abstract) comprising a transparent conductive layer which is made of ZnO:Al layer having a thickness from 200 to 1000 nm [para 24] which is overlapped the claimed range.
It would have been obvious to a person of ordinary skill in the art at the time of invention was filed to modify the thickness of AZO layer of modified Cho et al to be from 200 to . 


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (PG Pub 20130048074), Ohyama et al (WO 2013179529), Den Boer et al (PG pub 20080178932) as applied to claim 11, and further in view of Adachi et al (PG Pub 20120097244).
	Regarding claim 8, modified Cho et al teaches the ZnO top layer having roughness with peak to peak height [fig 36, Yeo et al], but modified Cho et al does not teach a peak to peak height as claimed.
	Adachi et al teaches solar cell [abstract] comprising transparent conductive ZnO layer 4 having irregularity structure where the peak to peak height L2 is 0.3 micron [fig 2 para 11 table 1-2 example 4].
It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to modify the peak to peak height of the ZnO top layer of modified Cho et al to be 0.3 micron as taught by Adachi et al for improve light use efficiency [para 21] and since such modification would have involved a mere change in the size of a component. A change in .
(2) Response to Argument
Rejection of claims 1-10 under 35 USC 103(a)
Argument: The cited references do not disclose a continuous microstructured ZnO topmost layer on the AZO where the continuous microstructured ZnO topmost layer is the topmost layer of the photovoltaic device.
Response: The examiner respectfully disagrees. Cho et al teaches the claimed structure except the topmost ZnO layer. Ohyama et al teaches the topmost layer 38 having continuous subwavelength surface (texture surface) structures. Thus, by depositing the transparent conductive layer 38 of Ohyama et al on top of the transparent electrode of Cho et al, it would reduce reflection [para 28] ; thus improve cell’s efficiency. Den Boer is applied to teach the material of transparent conductive layer being made of ZnO. Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of the layer 38 of modified Cho to be made of ZnO as taught by Den Boer et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Argument: the electrode 3 of Den Boer is not a topmost layer of the PV device.
Response: the examiner respectfully disagrees.  Modified Cho et al teaches the topmost transparent conductive layer. Den Boer is only applied to the material of the transparent conductive layer.
Argument: Den Boer actually teaches away from structures that will have narrow dimensions at the tips and wider dimensions at the base like the structures claimed in the present 
Response: the examiner respectfully disagrees. First, claim 1 recites “the incident light”, it is unclear how wide the range of the incident light since the incident light would be a very broad range. Thus, claim 1 requires very broad range of incident light. Second, Ohyama et al teaches the continuous microstructured topmost layer having the tip and base and having textured structure which has specific value of  a height of convex-concave geometry and the width of the convex-concave geometry [para 27 29, Ohyama et al] for light transmission. Third, Den Boer is only applied to teach the structure of the textured transparent conductive layer (including the convex-concave geometry and the width of the convex-concave geometry) being designed for maximizing light’s transmission. Also, the transparent conductive layer of Ohyama et al and Den Boer is deposited by sputtering.  Thus, Den Boer does not teach away from claimed structure.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/UYEN M TRAN/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        
Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726   
                                                                                                                                                                                                     /KHANHP. NGUYEN/
Primary Examiner, Art Unit 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an